TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00050-CR



                             Michael David Scofield, Appellant

                                                v.

                                The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 09-602-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Michael Scofield filed a motion requesting that his appeal be dismissed.

See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: March 11, 2010

Do Not Publish